FILED
                               NOT FOR PUBLICATION                          DEC 09 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 RUBEN CASTILLO-VARGAS; ANA                        No. 06-71011
 LUZ CABANAS-ESTEBAN,
                                                   Agency Nos. A077-810-592
               Petitioners,                                    A077-810-593

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Ruben Castillo-Vargas and Ana Luz Cabanas-Esteban, husband and wife

and natives and citizens of Mexico, petition for review of the Board of Immigration

Appeals’ (“BIA”) order denying their motion to reopen removal proceedings based

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

AP/Research
on ineffective assistance of counsel. We have jurisdiction under 8 U.S.C. § 1252.

We review for abuse of discretion the denial of a motion to reopen and review de

novo questions of law, including claims of due process violations due to ineffective

assistance of counsel. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.

2005). We deny the petition for review.

       We agree with the BIA that the performance of petitioners’ former counsel

did not result in prejudice, and thus petitioners’ claim of ineffective assistance of

counsel fails. See Rojas-Garcia v. Ashcroft, 339 F.3d 814, 826 (9th Cir. 2003)

(petitioner must show prejudice to prevail on an ineffective assistance of counsel

claim).

       PETITION FOR REVIEW DENIED.




AP/Research                                2                                     06-71011